Citation Nr: 0311186	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee impairment, postoperative medial meniscectomy, 
rated 20 percent disabling prior to December 1, 2000, and 
rated 30 percent disabling after December 1, 2000.

2.  Entitlement to an increased rating for service-connected 
arthritis of the left knee, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1971 to April 
1972.

This appeal arises from an May 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which assigned an increased rating of 10 
percent for the left knee impairment and continued a 
noncompensable (i.e., 0 percent) rating for pityriasis 
versicolor.  During the pendency of this appeal, a January 
1999 rating decision granted a 10 percent evaluation for the 
veteran's pityriasis versicolor; and a March 2000 rating 
decision granted an increased rating of 20 percent for the 
left knee impairment, postoperative medial meniscectomy, and 
assigned a separate 10 percent rating for arthritis of the 
left knee.

In a May 2000 decision, the Board granted an increased, 30 
percent, rating for the veteran's pityriasis versicolor, and 
remanded the issue of an increased evaluation for left knee 
impairment, postoperative medial meniscectomy, for further 
development and consideration.  The RO granted an increased, 
30 percent, rating for the left knee impairment, 
postoperative medial meniscectomy, effective from December 1, 
2000, after the grant of a temporary total rating pursuant to 
38 C.F.R. § 4.30 ("paragraph 30") from January 26, 2000, to 
November 30, 2000.  The veteran was also granted a temporary 
total rating from November 1, 2001, to March 31, 2002; his 30 
percent rating resumed as of April 1, 2002.


REMAND

This case has not been adequately developed for appellate 
review by the Board.  As alluded to above, in a January 2002 
rating decision, the veteran was granted a temporary total 
rating from November 1, 2001 to March 3l, 2002.  His 30 
percent rating resumed as of April 1, 2002.  That decision to 
grant a temporary total rating was based in part on a letter 
from his VA treating physician's assistant, dated in January 
2002, which stated that the veteran was unable to work due to 
convalescing from his latest left knee surgery and would be 
reevaluated on March 26, 2002.  Another letter from the 
veteran's treating physician's assistant, dated in 
March 2002, stated the veteran was unemployable in the 
construction trade due to a fall in January 2002 involving 
injuries to his service-connected left knee and to his back 
and neck (which are not service connected).  The RO, however, 
has not had the opportunity to adjudicate the issue of 
entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30, beyond April 1, 2002.  And since this 
temporary total rating-if granted, could potentially affect 
the disposition of the issues currently on appeal, the total 
rating issue must be initially considered by the RO.  See, 
e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The record on appeal also is incomplete since several rating 
decisions indicate the veteran was to be scheduled for a left 
knee examination in April 2003.  He also has indicated that 
he has been denied Social Security Administration (SSA) 
disability benefits on several occasions and that such 
records may be pertinent to his current appeal with VA.  So 
these records must be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ask the veteran to 
identify all sources of treatment that he 
has received for his service-connected 
left knee disability since January 2002, 
which are not currently of record.  After 
securing any necessary releases, obtain 
the treatment records he identifies.  Of 
particular interest, though, is the 
report of his very recent April 2003 VA 
medical examination (assuming he, in 
fact, underwent that evaluation) and any 
records from VA medical personnel 
pertaining to his ability/inability to 
work subsequent to April 1, 2002, due to 
his left knee disability.



2.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims for higher ratings for the left 
knee disabilities-including, if 
appropriate, consideration of paragraphs 
4.29 and 4.30.  If the claims remain 
denied, the RO should issue the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




